DETAILED ACTION
Response to Amendment
A response filed on 9/22/22 had been entered in the application.

Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ikushima (5,949,384) in view of Barnes et al (US 2008/0272913 A1) [both cited by applicant].
Ikushima discloses a housing 12 including a base 13 and a handle 11, the handle configured to be grasped by a user; and an antenna assembly 1 capable for detecting electromagnetic tags, the antenna assembly coupled to said housing to support said antenna assembly; wherein the antenna assembly is configured to move between a deployed configuration and a collapsed configuration, wherein, in the deployed configuration, the antenna assembly forms an antenna loop capable of configured to detect electromagnetic tags, the antenna assembly inherently having a greater detection range in the deployed configuration than in the collapsed configuration, the deployed configuration capable of corresponding to a tuned shape of the antenna assembly sufficient to detect the electromagnetic tags in the deployed configuration (figures 1-10), wherein the antenna comprises a loop assembly 2 and a support member 22 coupled to the loop assembly, wherein the support member and the loop assembly are arranged to prevent deformation of the loop assembly in at least one direction to retain a stable shape of the antenna loop when the antenna assembly is in the deployed configuration, wherein the loop assembly comprises a structural member 3 and a conductor 2a (column 3, lines 25-27) coupled to the structural member, wherein the structural member comprises a material selected from spring steel, a creep-resistant material, PPEK, nitinol, or combinations thereof (column 3, lines 20+), and wherein the structural member has a cross-sectional profile selected from among one of: a rectangular cross-section, an obround cross-section, and a semi-circular cross-section (flexible bar-shaped body 2, column 3, lines 20-21), wherein the conductor is disposed about the structural member (figures 1-3), wherein the loop assembly comprises one of a first layer 2b of electrical insulator disposed between the conductor and the structural member; or a first layer of electrical insulator disposed between the conductor and the structural member and a second layer of electrical insulation disposed about said conductor (figures 2-3), a tuning board in electrical communication with the conductor (figure 10), wherein the structural member has a first end and a second end with the first end and the second end coupled to the tuning board  (figure 10), wherein the support member is attached to itself about a circumference to provide a channel for the loop assembly to pass through (figures 1-2,4), wherein the support member comprises one from the group comprising a woven fabric, non-woven fabric, thermoplastic film, and combinations thereof (column 4, lines 63-66), wherein the retaining member is selected from among a zipper, a hook material, a loop material, a string, an enclosure to allow the antenna assembly to be disposed therein to collapse the antenna assembly, and combinations thereof (21-23, figures 5,9).  Ikushima had been discussed but fails to expressly teaches an apparatus for the detection of electromagnetic tags of surgical articles in an operating room and at least one selected from an emitter coupled to the housing to emit at least one of an audible tone and visual tone upon detection of the electromagnetic tags, a feedback module coupled to said housing to provide haptic feedback upon detection of the electromagnetic tags.  However, Barnes et al teach an apparatus for the detection of electromagnetic tags of surgical articles in an operating room (figure 1) and a feedback emitter to provide visual, audible or haptic feedback upon detection of the electromagnetic tags (paragraph 75).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art to provide Ikushima  with an apparatus for the detection of electromagnetic tags of surgical articles in an operating room and at least one selected from an emitter coupled to the housing to emit at least one of an audible tone and visual tone upon detection of the electromagnetic tags, a feedback module coupled to said housing to provide haptic feedback upon detection of the electromagnetic tags for the purpose of performing to track the use and return of objects during surgery.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skilled in the art at the time the invention was made to have the rectangular cross-sectional profile has a height to width ratio ranging between 20:1 to 5:1, since it has been held to be within the general skill of a worker in the art to select a known dimension of the elements be varied for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. 
Applicant argues that neither Ikushima nor Barnes teaches a conductor disposed about the structural member.  Examiner respectfully disagrees with applicant’s position, as shown in figures 2-3, as broadly recited in the claims, Ikushima discloses a conductor (conductive line) 2a disposed about (next to or adjacent to) the structural member (reinforcing member) 3.  Applicant also argues that Ikushima fails to teach a tuning circuit that is configured to match or not match the resonant frequency of the antenna assembly in the deployed and collapsed configuration.  Examiner respectfully disagrees with applicant’s position, at a particular frequency of operation, the tuning circuit of Ikushima would match the frequency for operation in  the deployed state and disengaged matching in the collapsed state.  Applicant also argues that Ikushima fails to teach an insulator disposed about the structural member and the conductor.  Examiner respectfully disagrees with applicant’s position, as shown in figures 2-3, as broadly recited in the claims, Ikushima discloses an insulator 2b disposed about the structural member 3 and the conductor 2a.  
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845